Citation Nr: 1135848	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  04-34 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970, including service in the Republic of Vietnam from September 1969 to September 1970.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from March 2004 and April 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) Los Angeles, California.  

In September 2008, the Veteran testified at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folders.

In a March 2009 decision, the Board relevantly reopened, but denied service connection for a lumbar spine disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in a January 2011 order, granted a Joint Motion for Remand, vacating that part of the Board's March 2009 decision that denied service connection for a lumbar spine disorder, and remanded the case for compliance with the terms of the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties essentially argued that a remand is required because VA failed to fulfill the duty to assist provisions of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  Specifically, the parties note that the Veteran submitted a statement that he was treated for back pain from 1970 to 1972 by Orlando Penner, M.D., as well as authorization forms dated in August 2001 that provided two addresses for Dr. Penner.  Despite this, VA made no attempt to obtain the private treatment records in compliance with VA's duty to assist the Veteran.  Therefore, these treatment records should be obtained and associated with the claims files.  38 U.S.C. § 5103A (West 2002).  

VA should make all reasonable efforts to obtain the relevant treatment records, to include notifying the Veteran if additional identifying information is needed.  If VA is unable to obtain records from Dr. Penner, the Veteran must be notified of the negative result.

Accordingly, the case is REMANDED for the following action:

1.  VA should contact the Veteran and request that he again provide the necessary authorization for VA to obtain medical treatment records dating from 1970 to 1972 from Orlando Penner, M.D.  If VA is unsuccessful in obtaining the medical records identified by the Veteran, it should inform him and his representative of this and ask them to provide a copy of additional medical records from Dr. Penner that they may have obtained on their own.

2.  After the above development has been completed to the extent possible, and all other development deemed necessary has been accomplished, VA should readjudicate the issue on appeal.  If the issue on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


